  Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 1 of 15




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,               )
                                     )
      Plaintiffs,                    )
                                     )    CIVIL ACTION NO.
      v.                             )      2:14cv601-MHT
                                     )           (WO)
JEFFERSON S. DUNN, in his            )
official capacity as                 )
Commissioner of                      )
the Alabama Department of            )
Corrections, et al.,                 )
                                     )
      Defendants.                    )

PHASE 2A OPINION AND ORDER REGARDING LONG-TERM SUICIDE
                PREVENTION STIPULATIONS

    Before    the     court   is    the   defendants’       motion       to

terminate    certain     stipulations       that    were    originally

entered     without     the    ‘need-narrowness-intrusiveness’

findings required by the Prison Litigation Reform Act

(PLRA).     See generally Motion to Terminate (doc. no.

2924); see also 18 U.S.C. § 3626(a)(1)(A).                 The parties

will soon start discovery on the motion to terminate.

Before this begins, the court has determined that it is

necessary to clarify one aspect of the scope of the
  Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 2 of 15




motion: its application to the order regarding the long-

term suicide-prevention stipulations.

    Of the 15 orders identified by the defendants in

their motion to terminate, 13 explicitly enjoined the

defendants from failing to comply with their provisions.1

One of the two that did not contain an express injunction

nonetheless       specifically     ordered     the    defendants         to

undertake     certain      actions,     such    as    maintaining        a

designation       system   for   inmates     with    serious     mental

illness     and    providing     training      on    the   system        to

appropriate staff.         See Phase 2A Order re: Segregation

Remedy (doc. no. 1720) at 1-3.           But the other identified

by the defendants--the order regarding the long-term



     1. See Understaffing Remedial Order (doc. no. 1657)
at 1; Bibb Segregation Remedy (doc. no. 1751) at 2; Mental
Health Coding Order (doc. no. 1792) at 2; Mental Health
Intake Order (doc. no. 1794) at 2; Segregation Pre-
Placement Order (doc. no. 1815) at 2; Mental Health
Referral Order (doc. no. 1821) at 2; Treatment Planning
Order (doc. no. 1865) at 2; Psychotherapy Order (doc. no.
1899) at 2-3; Confidentiality Order (doc. no. 1900) at
2; Mental Health Understaffing Order (doc. no. 2301) at
2; Mental Health Staffing Remedy (doc. no. 2688) at 2-3;
Hospital-Level Care Order (doc. no. 2717) at 3); Mental
Health Consultation Order (doc. no. 2718) at 3.
                            2
     Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 3 of 15




suicide-prevention stipulations--was entered without an

injunction and ordered no action by the defendants.                     See

Order Approving Suicide-Prevention Agreement (doc. no.

2699) at 1-2.         As explained below, that order, unlike all

of    the    other     orders    at    issues    in    the    termination

proceedings, was never intended to be, and has never

been,     enforceable      by   the    court,    and   it    contains       no

provision       for     court     enforcement.          As    such,     the

defendants’ motion to terminate that order is improper

and will be denied.



                              I. BACKGROUND

       The PLRA requires that a court entering prospective

relief regarding prison conditions make findings on the

record that the relief is “narrowly drawn, extends no

further than necessary to correct the violation of the

Federal right, and is the least intrusive means necessary

to correct the violation of the Federal right.” 18 U.S.C.

§ 3626(a)(1)(A).          This is generally referred to as the

‘need-narrowness-intrusiveness’              test.      The    defendants

                                      3
  Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 4 of 15




are empowered by the statute to move at any time to

terminate orders entered “in the absence of” such a

finding.      Id. § 3626(b)(2).           After such a motion, the

relief will terminate unless the court determines that a

“current and ongoing violation” of federal law exists and

that the relief meets the need-narrowness-intrusiveness

test as to that ongoing violation.               Id. § 3626(b)(3).

       In this case, over the course of two or three years,

the parties agreed to a series of stipulations resolving

significant       aspects     of    the       litigation’s    sprawling

remedial disputes.          At the request of the parties, the

court entered these stipulations as orders.                    However,

these orders generally did not contain findings about

whether    the    provisions       of   the    stipulations    met   the

need-narrowness-intrusiveness requirements of 18 U.S.C.

§ 3626(a)(1)(A).

       In February 2019, the defendants raised as an issue

that these orders did not have PLRA findings.                 The court

then    scheduled    an     evidentiary        hearing   to   determine

whether     the    stipulations         met    the   need-narrowness-

                                    4
  Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 5 of 15




intrusiveness      requirements.           In    the     meantime,       by

agreement of the parties, the court found that each of

the orders “temporarily satisf[ied] the requirements of

the   PLRA”   pending     a    final    determination       after    the

scheduled hearings.           See Phase 2A Opinion and Interim

Injunction (doc. no. 2716) at 4.                These hearings were

continued multiple times due to COVID-19 and efforts at

mediation.     They were eventually scheduled to begin on

September 14, 2020, with the duration of the temporary

PLRA findings extended no longer than December 30, 2020.

See Phase 2A Order and Interim Injunction (doc. no. 2793)

at 3; Phase 2A Revised Remedy Scheduling Order (doc. no.

2914) at 7.

      In their pretrial brief, the defendants indicated an

intent to move to terminate some or all of the orders

scheduled for consideration.           Defs.’ Pretrial Br. (doc.

no. 2908) at 55-57.       In a subsequent motion to terminate

in response to the court’s request for clarification, the

defendants     identified        various        orders    slated     for

consideration at the PLRA hearings, seeking termination

                                   5
  Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 6 of 15




of these orders under 18 U.S.C. § 3626(b)(2) and (b)(1).

See generally Motion to Terminate (doc. no. 2924).                   The

court is currently proceeding on this motion.



                       II. LEGAL STANDARD

    As the Eleventh Circuit has explained, “[t]he PLRA

altered the landscape of prison reform litigation in two

primary respects.”      Cason v. Seckinger, 231 F.3d 777, 780

(11th Cir. 2000).         First, it limits the “prospective

relief” that a district court may impose to only what is

“necessary to correct the violation of the Federal right

of a particular plaintiff or plaintiffs.”                    18 U.S.C.

§ 3626(a)(1)(A).         This    requires     the    court     to   make

findings that the relief is “narrowly drawn, extends no

further than necessary ... and is the least intrusive

means necessary to correct the violation of the Federal

right.”    Id.     The prospective relief limited by this

subsection includes court-enforceable consent decrees.

See id. § 3626(c)(1), (g)(1), (g)(6).



                                   6
  Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 7 of 15




    Second, the PLRA limits the continuation of such

relief.    If prospective relief is ordered “in the absence

of a finding by the court that the relief” meets the

need-narrowness-intrusiveness              test    set      forth        in

§ 3626(a)(1)(A), a defendant may move to terminate the

relief      immediately.               18 U.S.C.         § 3626(b)(2).

Alternatively, defendants may move to terminate relief

ordered with such findings after two years, and then

again one year after any denial of a motion to terminate.

See id. § 3626(b)(1)(A).

    Subsections (b)(1)(A) and (b)(2) are both limited by

§ 3626(b)(3).         That     provision      requires       that    the

prospective relief “shall not terminate if the court

makes     written   findings       based    on    the    record     that

prospective relief remains necessary to correct a current

and ongoing violation of the Federal right, extends no

further than necessary to correct the violation of the

Federal    right,    and    that    the    prospective      relief       is

narrowly drawn and the least intrusive means to correct

the violation.”      Id. § 3626(b)(3).

                                   7
  Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 8 of 15




      The issue that the court planned to take up at the

PLRA hearings was whether the stipulations entered in

this case comply with the need-narrowness-intrusiveness

test of § 3626(a)(1)(A).              See Phase 2A Order and Interim

Injunction with Regard to Thirteen Stipulations (doc. no.

2793) at 1-3.          Throughout the lead-up to the hearings,

the     defendants            maintained      that       § 3626(a)(1)(A)

incorporates           the       current-and-ongoing           violation

requirement applicable to motions to terminate, making

the   standard        under    that    provision     identical   to   the

standard under § 3626(b)(3).               The court has now held that

subsection (a)(1) contains no such requirement.                       See

generally Braggs v. Dunn, 2020 WL 5517262 (M.D. Ala.

Sept.     14,     2020)        (Thompson,      J.)    (discussing     the

current-and-ongoing-violation               standard).      Because   the

statutory provisions that apply to motions to terminate

do require a showing of a current-and-ongoing violation,

see 18 U.S.C. § 3636(b)(3), the court must determine

whether         the      order        regarding       the      long-term

suicide-prevention stipulations is subject to a motion

                                       8
  Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 9 of 15




to terminate and thus subject to that requirement.                   The

court holds that it is not.



             III. SUICIDE-PREVENTION STIPULATIONS

      Unlike the other orders identified by the defendants,

the   parties’     suicide-prevention       stipulations       are   not

currently terminable for a simple reason: They are not

now and have never been subject to court enforcement.

      Nearly all of the orders being considered at this

stage   of   the    litigation    were    entered     with    identical

language.     In every case, the orders attached a set of

agreed-upon remedial provisions and issued an express

order that Defendants Dunn and Naglich “are ENJOINED and

RESTRAINED    from    failing    to    comply    with   the    attached

provisions.”       See Understaffing Remedial Order (doc. no.

1657) at 1 (referring to the defendants’ “remedial plan”

rather than the “attached provisions,” but otherwise

duplicating this language); Bibb Segregation Remedy (doc.

no. 1751) at 2 (using the above language); Mental Health

Coding Order (doc. no. 1792) at 2 (same); Mental Health

                                   9
  Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 10 of 15




Intake Order (doc. no. 1794) at 2 (same); Segregation

Pre-Placement Order (doc. no. 1815) at 2 (same); Mental

Health   Referral     Order    (doc.    no.    1821)    at    2   (same);

Treatment Planning Order (doc. no. 1865) at 2 (same);

Psychotherapy Order (doc. no. 1899) at 2-3 (same, but

referring to the “stipulations” instead of the “attached

provisions”); Confidentiality Order (doc. no. 1900) at 2

(using the above language); Mental Health Understaffing

Order (doc. no. 2301) at 2 (same); Mental Health Staffing

Remedy (doc. no. 2688) at 2-3 (same); Hospital-Level Care

Order (doc. no. 2717) at 3) (same, but referring to the

“stipulation”); Mental Health Consultation Order (doc.

no. 2718) at 3 (same).

    Of   the    two   orders     that    did   not     replicate    this

language, one nonetheless included a series of actions

that the defendants were ordered to take.                    That order,

the Segregation Remedy, directed the defendants to modify

its system for designating inmates with serious mental

illness and to develop and provide training to relevant

mental-health staff on the application of the modified

                                   10
  Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 11 of 15




system.    See Phase 2A Order re: Segregation Remedy (doc.

no. 1720) at 1-3.

    The order regarding the long-term suicide-prevention

stipulations, however, is quite different.                  Unlike the

other   orders,     it   neither     issued     an    injunction      nor

otherwise     demonstrated        the    imposition       of    relief.

Although this difference is apparent on the face of the

order, the course of litigation leading to its entry

further   illuminates      its    distinct     nature    and   lack       of

court-enforceability at this time.

    In May 2019, the court issued an opinion and order

imposing various requirements on the defendants related

to suicide prevention.        See generally Braggs v. Dunn, 383

F. Supp. 3d 1218 (M.D. Ala. 2019) (Thompson, J.).                   This

opinion included provision-by-provision findings under

the PLRA.    See, e.g., id. at 1254.           Soon thereafter, the

parties entered a short-term agreement on the subject and

requested that the court stay its mandates and impose the

stipulated short-term remedy instead.                See Joint Motion

to Stay (doc. nos. 2560, 2560-1).                The court did so,

                                   11
  Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 12 of 15




adopting      temporary     PLRA    findings     stipulated     by    the

parties for that agreement.              See Order (doc. no 2569);

Order (doc. no. 2698).              The short-term agreement is

currently in effect, and the defendants have not moved

to terminate it.

    The parties later reached a separate agreement on

long-term suicide relief.           See Joint Filing of Agreements

on Suicide Prevention Measures and Mental Health Staffing

(doc. nos. 2606, 2606-1).             The parties submitted that

agreement to the court, and the court issued an order

approving the stipulations.           See Phase 2A Order Approving

Suicide-Prevention Agreement (doc. no. 2699) at 1-2.

However, in contrast to past practice, the court did not

issue   an    associated     injunction.         Id.     Instead,     the

enforceability       of     the    order   was   put    on    hold    and

conditioned on the entry of final PLRA findings.                 See id.

Indeed, on the record during the hearing to discuss

whether      to   approve    the    long-term     stipulations,       the

plaintiffs explicitly requested that the stipulations not

be entered as an enforceable order until PLRA findings

                                    12
  Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 13 of 15




could later be made, and the court agreed.                See Sept. 6,

2019, Rough Draft (R.D.) Hr’g Tr. at 33:11-34:24.                 In the

meantime,    the   short-term      stipulations       and    associated

temporary PLRA findings would remain in place as the

operative    and    enforceable      agreement.        See    Phase       2A

Revised Remedy Scheduling Order (doc. no. 2914) at 6

(noting that the short-term agreement is “[i]n effect

until court enters opinion regarding compliance of” the

long-term stipulations with the PLRA).

    It is the long-term stipulations that the defendants

now seek to terminate.        See Motion to Terminate (doc. no.

2924) at 12, 16-17, 19, 21.            But because the court has

not yet issued an opinion about the compliance of these

stipulations with the PLRA, the long-term agreement has

never been entered as an enforceable consent decree, or

as any other form of court-mandated “prospective relief.”

See 18 U.S.C. § 3626(a)(1)(A), (c)(1), (g)(1).2                As such,



    2.   Defense counsel has expressed confusion about
the implications of the court’s styling of the order
approving the long-term stipulations as “order[ing]”
their approval. See Defs.’ Response to the Court’s Order
                           13
  Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 14 of 15




the defendants are not currently empowered by the statute

to move to terminate it.3

    The defendants’ motion will therefore be denied as

to the suicide-prevention stipulations, for, as explained

above, there is no enforceable relief yet to terminate.

    Accordingly,       it   is    ORDERED     that    the   motion        to

terminate will be denied as to the order on the long-term

suicide-prevention stipulations (doc. nos. 2699 & 2699-




(doc. no. 2970) at 5.    While the court does not think
there is any confusion with regard to whether the long-
term stipulations are enforceable at this time, the court
now makes unequivocal that its intent was not to impose
remedial obligations, but merely to indicate approval of
the stipulated agreement pending PLRA findings.       Cf.
Spates v. Manson, 619 F.2d 204, 209 n.3 (2d Cir. 1980)
(Friendly, J.) (holding that “nothing turns on the use
of the word ‘judgment’” and that an order’s finality as
a remedial mandate “turns on what has been ordered, not
on how it has been described”).

    3. The court notes that a separate provision of the
PLRA, § 3626(c)(2), governs agreements between the
parties that are not subject to court enforcement, and
it expressly condones such agreements regardless of
whether   they   comply   with   the   need-narrowness-
intrusiveness requirements of § 3626(a)(1)(A). Nothing
in the statutory text entitles a defendant to use the
vehicle of the PLRA’s termination provisions to seek
relief from such agreements.
                           14
  Case 2:14-cv-00601-MHT-JTA Document 2977 Filed 09/23/20 Page 15 of 15




1).    The court will determine at a later date how and

when to make PLRA findings on those stipulations under

§ 3626(a)(1)(A).

      DONE, this the 23rd day of September, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   15
